            Case 2:19-cv-02587-JAM-KJN Document 1 Filed 12/21/19 Page 1 of 11


 1   DANIEL MALAKAUSKAS, Cal. Bar. No.: 265903
     MALAKAUSKAS LAW, APC
 2
     7345 South Durango Drive
 3   Suite B-107-240
     Las Vegas, NV 89113
 4   Tel: 866-790-2242 / Fax: 888-802-2440
     daniel@malakauskas.com
 5
 6   Attorney for Plaintiff: Meryl Pomponio

 7
                                   UNITED STATES DISTRICT COURT
 8
 9                                EASTERN DISTRICT OF CALIFORNIA

10                                       SACRAMENTO DIVISION
11 MERYL POMPONIO,                                         Case No.:
12
                           Plaintiff,          COMPLAINT BY MERYL POMPONIO
13                                             AGAINST TASTE OF ANGKOR, LLC, et al.,
      v.                                       FOR DAMAGES AND INJUNCTIVE RELIEF
14                                             RESULTING FROM VIOLATIONS OF 1)
15   TASTE OF ANGKOR, LLC, as an entity and TITLE III OF THE AMERICANS WITH
     doing business as “Taste of Angkor”, MACK DISABILITIES ACT OF 1990; 2) THE UNRUH
16   PROPERTY DEVELOPMENT, LLC, and CIVIL RIGHTS ACT; and 3) THE
     DOES 1-50, Inclusive,                     CALIFORNIA DISABLED PERSONS ACT.
17
18                         Defendants.                     [42 U.S.C. §§ 12101-12213; Cal. Civ. Code §§ 51,
                                                           52, 54, 54.1, 54.2 and 54.3.]
19
20
21           Comes now the Plaintiff, MERYL POMPONIO, (hereafter, “Ms. Pomponio” or “Plaintiff”)

22    through her Attorney, DANIEL MALAKAUSKAS, 7345 South Durango Drive, Suite B-107-240, Las
23
      Vegas, NV 89113; Telephone: (866) 790-2242; Facsimile: (888) 802-2440; who, having been denied
24
      her civil rights, hereby respectfully alleges, avers, and complains as follows:
25
26
                  THIS COURT CAN GRANT JUSTICE TO A DISABLED INDIVIDUAL
27
28


         COMPLAINT BY POMPONIO AGAINST TASTE OF ANGKOR, LLC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -1-
           Case 2:19-cv-02587-JAM-KJN Document 1 Filed 12/21/19 Page 2 of 11


 1          1.     Mrs. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
 2
     Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
 3
     confined to using a mobility device to complete her day to day activities.
 4
            2.     On October 2nd, 2018, Ms. Pomponio was denied the full and equal access to a public
 5
 6   accommodation located at 4566 Mack Road, Sacramento, CA 95823

 7          3.     Ms. Pomponio now asks that this Court stand up for her rights under the Americans with
 8
     Disabilities Act (“ADA”), the Unruh Civil Rights Act (“UCRA”) and the California Disabled Persons
 9
     Act (“CDPA”).
10
11
       THE UNITED STATES DISTRICT COURT, EASTERN DISTRICT OF CALIFORNIA,
12     SACRAMENTO DIVISION, HAS JURISDICTION AND IS THE PROPER VENUE FOR
                           PLAINTIFF TO SEEK JUSTICE
13
14          4.     The United States District Court has original federal question jurisdiction over this action

15   pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) and (a)(4), for violations of the Americans with
16   Disabilities Act, 42 U.S.C. §§ 12101, et seq. This Court has supplemental jurisdiction over all state
17
     claims, including, but not limited to, claims under the Unruh Civil Rights Act, Cal. Civ. Code § 51, et
18
     seq., and/or the California Disabled Persons Act, Cal. Civ. Code §§ 54-55.3, pursuant to 28 U.S.C. §
19
20   1367 as such acts not only expressly incorporate the Americans with Disabilities Act, but such state

21   law claims also arose from the same nucleus of operative facts or transactions.
22          5.     Venue in this Court is proper under 28 U.S.C. § 1391(b)(2) as the claims alleged herein
23
     arose in the Eastern District, specifically at the real property located at 4566 Mack Road, Sacramento,
24
     CA 95823
25
26          6.     The Sacramento Division of the Eastern District of California, is the proper division

27   because all claims herein arose at the real property located at 4566 Mack Road, Sacramento, CA 95823
28


        COMPLAINT BY POMPONIO AGAINST TASTE OF ANGKOR, LLC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -2-
           Case 2:19-cv-02587-JAM-KJN Document 1 Filed 12/21/19 Page 3 of 11


 1                              THE VICTIM AND THOSE RESPONSIBLE
 2
            7.     Ms. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
 3
     Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
 4
     confined to using a mobility device to complete her day to day activities.    Ms. Pomponio is therefore
 5
 6   a “person with a disability” and a “physically disabled person” and has a “disability” or “medical

 7   condition” pursuant to the rules and regulations of the ADA, specifically 42 U.S.C § 12102 and Cal.
 8
     Civ. Code §§ 51 and 54.
 9
            8.     Defendants, TASTE OF ANGKOR, LLC, and Does 1-50 (hereafter, collectively or
10
     individually “Tenant”), operate as a business establishment, hold themselves out to the public, and do
11
12   business as “Taste of Angkor” at 4566 Mack Road, Sacramento, CA 95823, and have substantial

13   control over the interior and exterior of the building, the parking lot, and all spaces adjacent to such
14
     building.
15
            9.     Defendants, MACK PROPERTY DEVELOPMENT, LLC, and Does 1-50 (hereafter,
16
     collectively or individually, “Landlord”, in their commercial real estate investment, owner, or landlord
17
18   capacity), own, operate, manage, and have substantial control over the real property, including the

19   interior and exterior of the building, parking lot and all spaces adjacent to the buildings located at 4566
20
     Mack Road, Sacramento, CA 95823
21
            10.    Defendants, Does 26-50, are individuals, businesses, organizations, or entities which
22
     entered into a contract with Defendants, Tenant, Landlord, and/or Does 1-50, as property managers or
23
24   franchisees for the real property and adjacent parking lot, and as such have substantial control over the

25   real property located at 4566 Mack Road, Sacramento, CA 95823
26
            11.    The true names and capacities of the Defendants named herein as Does 1-50, inclusive,
27
     whether individual, corporate, partnership, association, or otherwise, are unknown to Plaintiff who
28


        COMPLAINT BY POMPONIO AGAINST TASTE OF ANGKOR, LLC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -3-
           Case 2:19-cv-02587-JAM-KJN Document 1 Filed 12/21/19 Page 4 of 11


 1   therefore sues these Defendants by such fictitious names. Plaintiff requests leave of court to amend this
 2
     complaint to allege their true names and capacities at such times as they are ascertained.
 3
            12.     Plaintiff is informed and believes and thereon alleges that each of the Defendants,
 4
     including Does 1-50, caused and are responsible for the below described unlawful conduct and
 5
 6   resulting injuries by, among other things, personally participating in the unlawful conduct or acting

 7   jointly or conspiring with others who did so; by authorizing, acquiescing in or setting in motion
 8
     policies, plans or actions that led to the unlawful conduct; by failing to take action to prevent the
 9
     unlawful conduct; by failing and refusing with deliberate indifference to Plaintiff’s rights to equal
10
     access to public spaces; and by ratifying the unlawful conduct that occurred by agents, and officers or
11
12   entities under their direction and control.

13
14                    MS. POMPONIO WAS DENIED EQUAL ACCESS TO A
               PUBLIC ACCOMMODATION AND NOW FIGHTS FOR ALL DISABLED
15
            13.     Ms. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
16
17   Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is

18   confined to using a mobility device to complete her day to day. Mrs. Pomponio is therefore a “person
19   with a disability” and a “disabled person” and has a “disability” or “medical condition” pursuant to
20
     federal law, rules and regulations, specifically 42 U.S.C § 12102, and 28 C.F.R. § 36.104.
21
            14.     On October 2nd, 2018, Ms. Pomponio desired to go to and use the services, and/or buy
22
23   products at “Taste of Angkor”, which is located at 4566 Mack Road, Sacramento, CA 95823

24          15.     While in the parking lot adjacent to, surrounding, or while inside the business “Taste of
25   Angkor”, Ms. Pomponio personally encountered barriers that interfered with her ability to use and
26
     enjoy the goods, services, privileges and accommodations offered by the facilities. Specifically, while
27
     visiting the business establishment, Ms. Pomponio had difficulty as the alleged accessible parking stall
28


        COMPLAINT BY POMPONIO AGAINST TASTE OF ANGKOR, LLC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -4-
           Case 2:19-cv-02587-JAM-KJN Document 1 Filed 12/21/19 Page 5 of 11


 1   and access aisle had improper slopes making it more difficult for her to use her wheeled mobility
 2
     device. In addition, both the entrance and bathroom doors were heavy making it more difficult to open
 3
     while seated in her wheeled mobility device. In addition, the lavatory failed to have enough clear floor
 4
     space in front of it making it more difficult to reach. Finally, Ms. Pomponio had a difficult time finding
 5
 6   an area to eat as the restaurant failed to have enough accessible dining surfaces.

 7           16.    Despite Ms. Pomponio’ wish to patronize the businesses in the future, the above-
 8
     mentioned barriers constitute deterrents to access to the business, rendering the business’ goods,
 9
     services, facilities, privileges, advantages, and accommodations unavailable to physically disabled
10
     patrons such as herself.
11
12           17.    Ms. Pomponio alleges, on information and belief, that Defendants knew that such

13   barriers existed and that Defendants’ failure to remove the barriers was intentional as the particular
14
     barriers mentioned above were intuitive and obvious. Additionally, Defendants exercised control and
15
     dominion over the condition of the real property and building and had the financial resources to remove
16
     such barriers. Furthermore, Ms. Pomponio alleges, on information and belief, that such modifications
17
18   were readily achievable as removal of the above barriers could have been achieved without much

19   difficulty or expense.
20
             18.    Ms. Pomponio brings this lawsuit to encourage Defendants to ensure their property is
21
     accessible to all.
22
23
                                           FIRST CLAIM
24                               VIOLATION OF TITLE III OF THE ADA
                                        (As to all Defendants)
25
26           19.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every

27   allegation contained in all prior and subsequent paragraphs.
28


        COMPLAINT BY POMPONIO AGAINST TASTE OF ANGKOR, LLC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -5-
           Case 2:19-cv-02587-JAM-KJN Document 1 Filed 12/21/19 Page 6 of 11


 1          20.      The parking lot and building at the real property known as 4566 Mack Road, Sacramento,
 2
     CA 95823, is owned, controlled, operated, leased, and managed by Defendants: Tenant, Landlord, Does
 3
     1-50, or their agents. The business “Taste of Angkor”, including their parking lot, are open to the
 4
     general public and as such is a “public accommodation” under 42 U.S.C. § 12181 and 28 C.F.R. §
 5
 6   36.104.

 7          21.      Pursuant to 42 U.S.C. § 12182(a), by owning, leasing, or operating the public
 8
     accommodation known as “Taste of Angkor”, Defendants are prohibited from discriminating against
 9
     Plaintiff by denying her, on the basis of her disability, the full and equal enjoyment of the goods,
10
     services, facilities, privileges, advantages, or accommodations offered by the facilities.
11
12          22.      In order to avoid discriminating against a disabled individual pursuant to 28 C.F.R. §

13   36.101 and § 36.102, Defendants must ensure that such public accommodation is designed, constructed,
14
     and altered in compliance with the accessibility standards established by 28 C.F.R. § 36.101 et seq.,
15
     and have proper policies, practices, and procedures to ensure that individuals with disabilities are
16
     afforded equal access to the full and equal enjoyment of the goods, services, facilities, privileges,
17
18   advantages, or accommodations offered by the public accommodation. 42 U.S.C. §§ 12181(9),

19   12182(b)(2)(A)(iv) and (v), 12183(a)(1) and (2).
20
               23.   Ms. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
21
     Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
22
     confined to using a mobility device to complete her day to day. Mrs. Pomponio is therefore a “person
23
24   with a disability” and a “disabled person” and has a “disability” or “medical condition” pursuant to

25   federal law, rules and regulations, specifically 42 U.S.C § 12102, and 28 C.F.R. § 36.104. While at
26
     the interior, exterior, parking lot, or adjacent spaces, of the business known as “Taste of Angkor”,
27
28


        COMPLAINT BY POMPONIO AGAINST TASTE OF ANGKOR, LLC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -6-
           Case 2:19-cv-02587-JAM-KJN Document 1 Filed 12/21/19 Page 7 of 11


 1   Plaintiff personally encountered a number of barriers that interfered with her ability, to use and enjoy
 2
     the goods, services, privileges and accommodations offered at the facility.
 3
            24.    Specifically, Defendants failed to ensure that such real property was equally accessible
 4
     to individuals with disabilities and medical conditions by having the following barriers at the real
 5
 6   property:

 7                 a.      The alleged unauthorized vehicle signage is not posted in a conspicuous place at
 8
                           each entrance to off-street parking or immediately adjacent to on-site accessible
 9
                           parking and visible from each parking space in violation of 2013 CBC 11B-
10
                           502.8 and 2016 CBC 11B-502.8;
11
12                 b.      The alleged existing unauthorized vehicle warning signage has noncompliant
13                         wording in violation of 2013 CBC 11B-502.8.2 and 2016 CBC 11B-502.8.2;
14
                   c.      The alleged unauthorized vehicle parking signage blank spaces are not filled in
15
                           with appropriate information in violation of 2013 CBC 11B-502.8 and 2016
16
17                         CBC 11B-502.8;

18                 d.      There is no accessible route provided within the site from accessible parking
19
                           spaces and accessible passenger loading zones, public streets and sidewalks, and
20
                           public transportation stops to the accessible building or facility entrance they
21
                           serve in violation of 1991 ADAAG 4.3.2(1), 2010 ADAS 206.2.1, 2013 CBC
22
23                         11B206.2.1 and 2016 CBC 11B-206.2.1;

24                 e.      There is no accessible route connecting accessible buildings, accessible facilities,
25
                           accessible elements, and accessible spaces that are on the same site in violation
26
                           of 1991 ADAAG 4.1.2 (2), 2010 ADAS 206.2.2, 2013 CBC 11B-
27
28                         206.2.2 and 2016 CBC 11B-206.2.2;



        COMPLAINT BY POMPONIO AGAINST TASTE OF ANGKOR, LLC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -7-
        Case 2:19-cv-02587-JAM-KJN Document 1 Filed 12/21/19 Page 8 of 11


 1             f.      The parking spaces and access aisles’ slope exceeds two percent (2%) in
 2
                       violation of 1991 ADAAG 4.6.3, 2010 ADAS 502.4 Exception, 2013 CBC 11B-
 3
                       502.4 Exception and 2016 CBC 11B-502.4 Exception;
 4
 5             g.      Some of the parking space access aisles are not marked with a blue

 6                     borderline in violation of 2013 CBC 11B-502.3.3 and 2016 CBC 11B-502.3.3
 7             h.      The “MINIMUM FINE $250” signage is not provided at some accessible
 8
                       parking spaces in violation of 2013 CBC 11B-502.6.2 and 2016 CBC 11B-
 9
                       502.6.2
10
11             i.      The entrance door requires more than five pounds (5 lbs.) of force to open in

12                     violation of 2013 CBC 11B-404.2.9 and 2016 CBC 11B-404.2.9;
13
               j.      The clear floor space is obstructed on the push side of the restroom door in
14
                       violation of 1991 ADAAG 4.13.6, 2010 ADAS 404.2.4, 2013 CBC 11B-
15
16                     404.2.4 and 2016 CBC 11B-404.2.4;

17             k.      There are not enough accessible dining surfaces provided in violation of 1991
18                     ADAAG 5.1, 2010 ADAS 226.1, 2013 CBC 11B-226.1, 2016 CBC 11B-226.1;
19
               l.      The public restroom is not accessible in violation of 1991 ADAAG 4.22, 2010
20
                       ADAS 213.1, 2013 CBC 11B-213.1 and 2016 CBC 11B-213.1;
21
22             m.      The wall signage identifying permanent room is not provided in violation
23                     of 1991 ADAAG 4.1.3 (16)(a), 2010 ADAS 216.2, 2013 CBC 11B-
24
                       216.2 and 2016 CBC 11B-216.2;
25
               n.      The restroom entrance doors require more than five pounds (5 lbs.) force to push
26
27                     or pull open in violation of 1991 ADAAG 4.13.11, 2010 ADAS 404.2.9, 2013

28                     CBC 11B-404.2.9 and 2016 CBC 11B-404.2.9;


     COMPLAINT BY POMPONIO AGAINST TASTE OF ANGKOR, LLC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                 -8-
           Case 2:19-cv-02587-JAM-KJN Document 1 Filed 12/21/19 Page 9 of 11


 1                 o.      The clear floor space around the seat cover dispenser is obstructed by the water
 2
                           closet in violation of 1991 ADAAG 4.27.2, 2010 ADAS 309.2, 2013 CBC 11B-
 3
                           309.2 and 2016 CBC 11B-309.2;
 4
 5                 p.      The toilet paper dispenser is located more than nine inches (9”) from the front of

 6                         the toilet in violation of 2010 ADAS 604.7, 2013 CBC 11B-604.7 and 2016 CBC
 7                         11B-604.7;
 8
                   q.      The clear floor space is not provided at lavatory in violation of 1991 ADAAG
 9
                           4.19.2, 2010 ADAS 606.2, 2013 CBC 11B-606.2 and 2016 CBC 11B-606.2.
10
11          25.    As a direct and proximate cause of Defendants’ conduct, Plaintiff, on the basis of her

12   disabilities, was denied the opportunity to participate in or benefit from a good, service, privilege,
13   individuals in violation of 42 U.S.C. § 12181.
14
            26.    Plaintiff seeks injunctive relief to prohibit Defendants’ acts and omissions as complained
15
     of herein which have the effect of wrongfully discriminating against Plaintiff and other members of the
16
17   public who are physically disabled from full and equal access to these public facilities. Specifically,

18   Plaintiff seeks injunctive relief ensuring that Defendants modify their real property to ensure that
19   disabled persons are not discriminated against in receiving equal access to goods, services, and facilities
20
     as other more able-bodied persons.
21
22
                                         SECOND CLAIM
23                          VIOLATIONS OF CALIFORNIA CIVIL CODE § 51
                                       (As to all Defendants)
24
25          27.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every

26   allegation contained in all prior and subsequent paragraphs.

27
28


        COMPLAINT BY POMPONIO AGAINST TASTE OF ANGKOR, LLC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -9-
          Case 2:19-cv-02587-JAM-KJN Document 1 Filed 12/21/19 Page 10 of 11


 1          28.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
 2
     Civ. Code § 51(f) and § 52(a), thus independently justifying an award of damages and injunctive relief
 3
     pursuant to California law.
 4
            29.    On the basis of her disabilities, Plaintiff was denied the opportunity to participate in or
 5
 6   benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded

 7   to other non-disabled individuals which resulted in Plaintiff’s difficulty, discomfort, or embarrassment.
 8
     Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
 9
     costs, and damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation.
10
11
                                         THIRD CLAIM
12                          VIOLATIONS OF CALIFORNIA CIVIL CODE § 54
                                       (As to all Defendants)
13
14          30.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every

15   allegation contained in all prior and subsequent paragraphs.
16          31.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
17
     Civ. Code § 54.1(d) and § 54.3(a), thus independently justifying an award of damages and injunctive
18
     relief pursuant to California law.
19
20          32.    On the basis of her disabilities, Plaintiff was denied the opportunity to participate in or

21   benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded
22   to other non-disabled individuals, which resulted in Plaintiff’s difficulty, discomfort or embarrassment.
23
     Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
24
     costs, and damages on no less than one-thousand U.S. dollars (1,000 USD) for each and every violation.
25
26
27
28


        COMPLAINT BY POMPONIO AGAINST TASTE OF ANGKOR, LLC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      - 10 -
          Case 2:19-cv-02587-JAM-KJN Document 1 Filed 12/21/19 Page 11 of 11


 1                                                   PRAYER
 2
     WHEREFORE, Plaintiff prays the following:
 3
            1.     For injunctive relief directing Defendants to modify their facilities and policies as
 4
 5   required by law to comply with ADA regulations, including the ADAAG where required; institute

 6   policy to enable Plaintiff to use goods and services offered to the non-disabled public; provide adequate
 7
     access to all citizens, including persons with disabilities; issue a permanent injunction directing
 8
     Defendants to maintain their facilities usable by Plaintiff and similarly situated person with disabilities
 9
     in compliance with federal regulations, and which provide full and equal access, as required by law;
10
11          2.     Retain jurisdiction over Defendants until such time as the Court is satisfied that

12   Defendants’ unlawful policies, practices, acts and omissions, and maintenance of inaccessible public
13
     facilities as complained of herein no longer occur and will not recur;
14
            3.     Award Plaintiff all appropriate damages, including, but not limited to, either statutory
15
     damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation of Cal.
16
17   Civ. Code § 51, or no less than one-thousand U.S. dollars (1,000 USD) for each and every violation of

18   Cal. Civ. Code § 54, with either Cal. Civ. Code § 51 or § 54 being elected prior to, or at, trial, but not
19
     both, and general damages in an amount within the jurisdiction of the Court, according to proof;
20
            4.     Award Plaintiff all litigation expenses and costs of this proceeding, and all reasonable
21
     attorneys’ fees as provided by law, including but not limited to, 42 U.S.C. § 12205, Cal. Civ. Code §§
22
23   52 and 54.3; and

24          5.     Grant such other and further relief as this Court may deem just and proper.
25
     Dated: December 21st, 2019
26
                                                                   /s/ Daniel Malakauskas
27                                                                 By: DANIEL MALAKAUSKAS, of,
                                                                   MALAKAUSKAS LAW, APC,
28
                                                                   Attorney for PLAINTIFF

        COMPLAINT BY POMPONIO AGAINST TASTE OF ANGKOR, LLC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      - 11 -
